Section 5929, Comp. Laws 1913, provides: "One who sells the good will of a business may agree with the buyer to refrain from carrying on a similar business within a specified county, city or a part thereof, so long as the buyer or any person deriving title to the good will from him carries on a like business therein." The sole question on this appeal is whether there was a contract between the plaintiff and the defendant, such as is authorized by this statute. The trial court found that there was, i.e., the trial court found that the defendant had sold the good will of a certain grocery business to the plaintiff and for a consideration had agreed with the purchaser (the plaintiff) that he (defendant) would refrain from carrying on a similar business within a specified portion of the city of Devils Lake so long as the plaintiff was engaged in such business there. Both the plaintiff and defendant appeared in person and testified orally before the trial court. And, — as I construe the evidence, — *Page 146 
there was a square conflict between the parties themselves on the pivotal question in controversy. According to the testimony of the plaintiff he purchased not only certain property or a certain business, but the good will of such business, and he paid a substantial sum for such good will, and the defendant, as a part of that transaction, agreed to refrain from carrying on a grocery business within a specified portion of the city of Devils Lake, so long as the plaintiff was engaged in such business at the place then occupied by him within such portion of the city. While defendant admitted that the plaintiff had purchased the property from him he denied that he had sold the good will of any business or that he had received any consideration therefor, or that he had agreed to refrain from engaging in a similar business within a specified portion of the city of Devils Lake, or at all. The trial court who saw the parties and heard their respective stories, arrived at the conclusion that the plaintiff's version of the transaction was the correct one. And, in my opinion, the record presented on this appeal does not justify this court in overturning the findings made by the trial court.